Citation Nr: 0528848	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-28 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the RO properly discontinued the 100 percent 
rating for prostate cancer, and assigned a 40 percent rating 
for status post radical prostatectomy, effective June 1, 
2002.

2.  Entitlement to an initial, compensable rating for 
generalized anxiety disorder with depression.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

Historically, by an October 2000 rating decision, the RO 
granted service connection and assigned a 100 percent rating 
for prostate cancer, as due to herbicide exposure, and 
awarded special monthly compensation for loss of use of a 
creative organ, each effective July 27, 2000. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from March and August 2002 rating 
decisions. 

In the March 2002 rating decision, the RO, inter alia, 
recharacterized the veteran's disability as status post 
radical prostatectomy, and discontinued the 100 percent 
rating and assigned a 40 percent rating, effective June 1, 
2002.  In October 2002, the veteran filed a notice of 
disagreement (NOD) with the assigned 40 percent rating, and 
the RO issued a statement of the case (SOC) in August 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in October 2003.

In August 2002, the RO, inter alia, granted service 
connection and assigned a zero percent (noncompensable) 
rating for generalized anxiety disorder with depression (as 
secondary to the service-connected status post radical 
prostatectomy), effective March 22, 2002.  The veteran filed 
an NOD with the assigned rating.  An SOC has yet to be 
issued.

The Board's decision on the matter on appeal concerning the 
rating for the veteran's prostate disability is set forth 
below.  The claim for an initial compensable rating for 
generalized anxiety disorder with depression-for which the 
veteran has completed the first of two actions is addressed 
in the remand following the order; that matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal concerning the rating for the 
veteran's prostate disability has been accomplished. 

2.  In October 2000, the RO, inter alia, granted service 
connection and assigned a 100 percent rating for prostate 
cancer, as due to herbicide exposure, effective July 27, 
2000.

3.  Following the cessation of treatment for prostate cancer, 
an October 2001 VA examination revealed no active prostate 
cancer, but identified residuals of the radical 
prostatectomy.  

4.  In a November 2001 rating decision, the proposed 
recharacterization of the prostate disability and reduction 
in the rating from 100 percent to 40 percent; the RO notified 
the veteran and his representative of this proposed action in 
a December 2001 letter.

4.  In a March 2002 rating decision, the RO recharacterized 
the disability as status post radical prostatectomy, 
discontinued the 100 percent rating, and assigned a 40 
percent rating for the residuals of his radical 
prostatectomy, effective June 1, 2002.

5.  The veteran is taking Detrol for his service-connected 
residuals of radical prostatectomy, which consist of 
complaints of urgency and incontinence with the need to wear 
absorbent materials that need to be changed 2 to 3 times 
daily.




CONCLUSIONS OF LAW

1.  The RO's discontinuance of the 100 percent rating for 
prostate cancer, effective June 1, 2002, was proper. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, 
Diagnostic Code 7528 (2004).

2.  The criteria for a rating in excess of 40 percent for 
residuals of status post radical prostatectomy have not been 
met at any time since June 1, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.115a, 4.115b, 
Diagnostic Code 7528 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim involving the rating for service-
connected prostate disability has been accomplished.

Through the August 2003 SOC, the RO's letters of June 2002 
and May 2005, and the July 2005 SSOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded ample opportunity 
to respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded .

The Board observes that the October 2000 rating decision that 
granted service connection and assigned a 100 percent rating 
for prostate cancer, as well as the November 2001 proposed 
rating decision, December 2001 RO letter, and August 2003 
SOC, provided the veteran with notice of the governing legal 
authority, to include the VCAA and pertinent regulations on 
rating reductions, as well as the reasons for the rating 
reduction and the requirement to submit medical evidence to 
support a higher rating.  

The Board also finds that the notice letters of June 2002 and 
May 2005 satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The veteran was also 
requested to identify and provide the necessary releases for 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  In addition, the letters invited the 
veteran to submit any additional evidence in his possession.

Specific to VA's notice requirements, the Board points out 
that, in the decision of Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all four content of 
notice requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matter currently under consideration, documents 
strictly meeting the VCAA's notice requirements were not 
provided to the veteran until after the rating decision on 
appeal.  However, the Board finds that any lack of full, pre-
adjudication notice in connection with the matter herein 
decided had not prejudiced the veteran in any way.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, as 
regards the matter herein decided, any delay in issuing the 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.

As indicated above, the August 2002 SOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  In its June 2002 and May 2005 letters, the RO 
notified the veteran of the VCAA and VA's duties to notify 
and assist, identified the evidence that had been considered 
in connection with the veteran's claim and requested 
additional information regarding identified medical evidence.  
The veteran was issued a July 2005 SSOC that identified the 
additional evidence that had been considered with respect to 
his claim.  After the SOC, RO notice letters, additional 
development and SSOC, the veteran was again afforded an 
opportunity to respond.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, to 
include arranging for veteran to undergo VA examinations in 
October 2000, October 2001, July 2002 and July 2005, the 
reports of which are of record.  Moreover, the veteran has 
furnished private medical records in support of his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to claim 
involving rating of the veteran's prostate disability that 
needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim on appeal is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim herein decided.

II.  Factual Background

As noted above, in October 2000, the RO granted the veteran's 
service connection claim for prostate cancer due to herbicide 
exposure, evaluating it as 100 percent disabling.  This 
decision was based on the veteran's service in Vietnam during 
which the RO conceded exposure to herbicide.  The medical 
evidence showed prostate cancer  in April 2000 and that the 
veteran underwent a radical prostatectomy on July 31, 2000, 
with hospital discharge on August 3, 2000.  In addition, in 
this decision the RO noted that, six months following the 
completion of treatment for prostate cancer, the veteran's 
residual disability would be determined by findings from a 
future VA examination conducted at that time.

The veteran was seen by his private physician, J. M. Henry, 
M.D., from January 2001 to November 2002.   In January 2001, 
the veteran's PSA was less than 0.1.    In February 2001, Dr. 
Henry indicated that after biofeedback therapy, the veteran 
had improvement in his urinary control.  The veteran only 
wore a pad at work.  The veteran previously failed Viagra 
therapy, but it might have been too soon after surgery so 
restarted him on Viagra.  In March 2001, the veteran had 
dramatic improvement in his urinary control and only leaked a 
small amount if he turned a certain way and his bladder was 
full.  He still had leakage when attempting sexual activity.  
In August 2001, his PSA was less than 0.06 ng/ml.  After 
biofeedback therapy, he had good urinary control.  With 100mg 
of Viagra one hour before intercourse, the veteran was able 
to achieve significant erections, but he still had urinary 
leakage.  

The veteran underwent VA genitourinary examination in October 
2001.  During the examination, the veteran indicated that he 
had no trouble with lethargy, weakness, anorexia or weight 
loss since his radical prostatectomy in July 2000.  However, 
he reported that he urinated approximately 12 times daily.  
He wore guards and used approximately 2 a day to help with 
stress and urgency incontinence.  In addition, he had 
erectile dysfunction  since the radical prostatectomy and 
attempted treatment using Viagra.  He got a partial erection, 
so vaginal penetration with ejaculation was not possible at 
this point. The veteran denied any problems with recurrent 
urinary tract infections or stones.  He had not had acute 
nephritis.  He also stated that he had received no further 
treatment for prostate problems since his radical 
prostatectomy in 2000.  He continued on Ditropan due to the 
frequency and incontinence.  The only effect the radical 
prostatectomy had on his daily activity was the fact that he 
had to wear a guard to work to prevent any leakage.   

Physical examination revealed normal appearing external male 
genitalia with no atrophy of the testicles bilaterally.  No 
penile lesions or deformity.  Digital rectal examination 
revealed absent prostate with good sphincter tone.  He had no 
fistulas and peripheral pulses were intact.  The assessment 
was erectile dysfunction status post radical prostatectomy 
for prostate cancer as well as incontinence of urination.  

A December 2001 VA opinion concluded that it was more likely 
that the veteran's  radical prostatectomy was the sole cause 
of his erectile dysfunction.

A February 2002 private medical record from Dr. Henry 
reflects that the veteran's PSA was less than 0.1 ng/ml.  He 
continued after biofeedback therapy to have stress 
incontinence that required him to wear two to three pads per 
day.  The veteran stated that this was particularly difficult 
at work and late in the day.  He was still unable to achieve 
full erections.   Later than month, after a cystoscopic 
examination, Dr. Henry prescribed Detrol for stress and 
urgency incontinence.  

In an April 2002 private medical record, Dr. Henry reported 
that with Detrol the veteran had excellent urinary control 
and was quite happy.  He was subsequently seen to consider an 
inflatable penile prosthesis.

At a July 2002 VA mental disability examination, the veteran 
related he believed that his radical prostatectomy was not 
successful because after the surgery he had to go to the 
bathroom every 45 minutes and he was unable to maintain an 
erection, even with Viagra.  He stated that he became 
increasingly hopeless about his work performance due to his 
urinary incontinence, so he quit his job.  

On outpatient treatment in November 2002, Dr. Henry noted 
that the veteran's PSA was less than 0.1 ng/ml.  Dr. Henry 
reported that the veteran continued to have significant 
stress incontinence.  Although the veteran had improved with 
Detrol previously, he could not take this with Wellbutrin and 
now had worsening stress incontinence.  He did not have 
urgency, but leaked when he laughed, coughed, strained and 
got up from a chair.  

On VA genitourinary examination in July 2005, the examiner 
noted reviewing the veteran's file.  The veteran complained 
of urinary urgency and urge incontinence for which he stated 
he was taking Detrol 4 milligrams, twice daily.  He also 
complained of erectile dysfunction for which he tried various 
medications with no significant improvement.  Physical 
examination revealed that both testicles were present in the 
scrotum and the penis was unremarkable.  Prostatic fossa was 
empty and slightly firm, consistent with the veteran's 
radical prostatectomy.  The veteran's recent PSA was 0.02.  
The examiner opined, in conclusion, that the veteran had no 
evidence of any residual prostate cancer at this time in lieu 
of insignificant prostate specific antigen.

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2004); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Adjudication of the claim currently before the Board 
essentially involves two questions:  first, whether, the 
discontinuance of the 100 percent rating for prostate cancer 
was proper; and second, if so, whether the assignment of a 40 
percent rating for status post radical prostatectomy was 
proper.

Initially, the Board notes that 100 percent rating was 
assigned under 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2004), for malignant neoplasms of the genitourinary system.  
The note following this diagnostic code indicates that, 
following the cessation or surgery, chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, then the veteran's cancer is 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability. 38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2004).

The evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the radical prostatectomy and hospital discharge 
in August 2000.  Hence, the RO appropriately scheduled the 
veteran for a VA examination in October 2001.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2) (2004).  The effective date of the 
reduction will be the last day of the month in which a 60 day 
period from the date of notice to the veteran of the final 
action expires.  38 C.F.R. § 3.105(e) (2004).

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent rating for service-connected 
residuals of prostate cancer by letter dated on December 6, 
2001.  Thereafter, he was afforded an opportunity to have a 
pre-determination hearing and given at least 60 days in which 
to present additional evidence.  38 C.F.R. §§ 3.105(e), (i) 
(2004).  Final action to reduce the 100 percent rating to 
zero percent was taken pursuant to 38 C.F.R. § 3.105(e) in 
March 2002.  The veteran was informed of this decision by 
letter dated on March 11, 2002. The reduction was made 
effective beginning June 1, 2002.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights. He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2004). The veteran has not contended that these 
provisions were not complied with, or that he was receiving 
any treatment for prostate cancer after August 2000.  

Thus, the Board finds that the RO appropriately followed the 
procedural actions to accomplish the discontinuance of the 
100 percent rating, which resulted in a reduction of the 
veteran's benefits.  Furthermore, as noted above, as the 
evidence shows that the veteran received no surgery, 
chemotherapy, or other therapeutic procedure for prostate 
cancer after the radical prostatectomy and hospital discharge 
in August 2000, and the October 2001 examination revealed no 
active cancer, effective June 1, 2002, the RO appropriately 
discontinued the 100 percent rating, recharacterized the 
service-connected disability, and rated the veteran on the 
basis of his residuals of radical prostatectomy, as directed 
by 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2004).  
[Parenthetically, the Board notes that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set forth in the rating schedule.  Rossiello v. 
Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 
3.344 (2004).]

Having concluded that-procedurally and substantively-the RO 
correctly discontinued the 100 rating for prostate cancer, 
the Board next turns to the question of whether the assigned 
40 percent rating for residuals of radical prostatectomy is 
proper.

As previously noted, Diagnostic Code 7528 provides that if 
there has been no local reoccurrence or metastasis, then the 
veteran's residuals are rated under the criteria for voiding 
dysfunction or renal dysfunction, whichever is the 
predominant disability.  38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2004).

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a (2004).

Initially, the Board notes that, notwithstanding the 
veteran's contention that a 100 percent disability rating is 
warranted, the Board points out that criteria for a 100 
percent rating, under Diagnostic Code 7528, requires 
objective medical evidence of active, recurrent, or 
metastatic prostate cancer.  Here, however, the medical 
evidence does not establish, nor does the veteran contend, 
that he has active, reoccurrent or metastatic prostate 
cancer.  In fact, the private medical records from Dr. Henry 
and the VA examination reports only reflect the veteran's 
complaints and treatment for residuals of the radical 
prostatectomy.  Furthermore, in the July 2005 VA examination, 
the examiner conclusively opined that the veteran had no 
evidence of any residual prostate cancer. 

It appears that, in this case, the veteran asserts that a 100 
percent rating is warranted for residuals resulting in 
stress, incontinence, and erectile dysfunction.  The Board 
finds, however, that the veteran's complaints as to stress 
and incontinence are contemplated in the 40 percent rating 
for voiding dysfunction.  
 
A review of the record reflects that there is no evidence of 
renal dysfunction.  The October 2001 VA examination report 
specifically reflects that the veteran denied having trouble 
with lethargy, weakness, anorexia or weight loss since the 
radical prostatectomy.  Nor does the veteran show the 
symptoms for entitlement to a higher rating under renal 
dysfunction.  The veteran's symptomatology is limited to 
complaints of urinary and stress incontinence, leakage and 
frequency.  As such, voiding dysfunction, based on urine 
leakage and incontinence, is the predominant disability, and 
therefore, that rating criteria will be considered in 
determining whether a 40 percent rating for service-connected 
residuals is proper.  

Voiding function based on urine leakage provides a 20 percent 
disability rating for continual urine leakage, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials that must changed less than two times a 
day.  When the disability requires that absorbent materials 
must be changed two to four times a day, a 40 percent 
disability is warranted. A maximum 60 percent schedular 
rating is warranted when the disability requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day.  38 C.F.R. § 4.115a 
(2004).

For urinary frequency, a 10 percent disability rating is 
warranted for either a daytime voiding interval that is 
between two and three hours or an awakening to void two times 
per night, a 20 percent rating requires either a daytime 
voiding interval that is between one and two hours or an 
awakening to void three to four times a night, and a maximum 
40 percent disability rating is warranted for either a 
daytime voiding interval that is less than one hour or an 
awakening to void five or more times per night.  Id.

In the veteran's October 2003 substantive appeal, he 
contended that his incontinence required him to change pads 
at least five times a day and that his condition was more 
severe than the rating decision reflected.  However, during 
the July 2005 VA examination, the veteran complained of 
urinary incontinence and urgency and that he was taking 
Detrol, but he did not complain of having to change pads five 
times a day or even at all.  In fact, past medical records 
reflect that in February 2002, immediately before the veteran 
began taking Detrol, the veteran was wearing 2 to 3 pads a 
day.  In April 2002, Dr. Henry reported that Detrol provided 
the veteran with excellent urinary control.  As the veteran 
indicated he was taking Detrol during the July 2005 VA 
examination and did not report needing to change any pads, it 
follows that the evidence does not demonstrate that the 
veteran requires the use of an appliance or the use absorbent 
materials which must be changed more than 4 times per day, as 
is contemplated for the maximum 60 percent disability rating 
based on urine leakage and incontinence.  

The Board also acknowledges the veteran's continuing 
complaints of erectile problems.  However, a separate rating 
for erectile dysfunction has been assigned, and the veteran 
is currently receives special monthly compensation for the 
loss of use of a creative organ.  As such, his erectile 
problems are not to be considered in rating the disability 
currently under consideration.  See 38 C.F.R. § 4.14 
(providing, in part, that evaluation of the same 
manifestations under different diagnoses [or, diagnostic 
codes], is to be avoided).    

Under these circumstances, the Board must conclude the 
criteria for a higher rating for status post radical 
prostatectomy must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

As the RO properly discontinued the 100 percent rating for 
prostate cancer, and assigned a 40 percent rating assigned 
for status post radical prostatectomy, effective June 1, 
2002, the appeal is denied.  


REMAND


In its August 2002 rating decision, the RO assigned an 
initial noncompensable rating for generalized anxiety 
disorder with depression as secondary to the service-
connected disability of status post radical prostatectomy.  
In October 2002, the veteran filed a document that appears to 
express disagreement with the assigned rating; however, the 
RO has yet to issue a SOC with respect to this matter, the 
next step in the appellate process.  See 38 C.F.R. § 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this 
matter must be remanded to the RO for the issuance of a SOC.  
Id.  The Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
his representative a SOC with respect to 
the August 2002 assignment of an initial 
noncompensable rating for generalized 
anxiety disorder with depression, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on that issue.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected (as 
regards the claim for an initial 
compensable rating for generalized 
anxiety disorder with depression, within 
60 days of the issuance of the statement 
of the case).
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


